Information Disclosure Statement
The information disclosure statements filed 9/23/2019, 1/3/20, 3/11/20 and 7/15/20 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents. The attached IDS’s include application numbers listed under US patent documents. Because they are applications lacking publication dates, rather than published patent documents, the information disclosure statements have been placed in the application file, but the information referred to therein has not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 11, line 15 after “displaceable tongue” 
	Delete [[cooperate]]
	Insert –cooperates—

In claim 31, line 16 after “displaceable tongue” 

	Insert –cooperates—

Reasons for Allowance
Claims 11, 13-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments to claims 11, 31 and their dependents (refer to Remarks received 3/2/21) regarding the vertical height of an innermost portion of the displacement groove being a minimum vertical height of the displacement groove are persuasive. The most recently relied upon prior art, Pervan, US 2008/0134613, discloses a vertical height of an innermost portion of the displacement groove that is a maximum vertical height of the displacement groove. The structure is critical to the operation of the locking system of Pervan. As such, Pervan could not be reasonably modified to suggest the claimed invention of claims 11, 31 and their dependents. The combinations as set forth by the independent claims are not reasonably suggested by the prior art of record. Although all the claim elements are generally known in the prior art, the prior art could not be reasonably combined to arrive at the specific combination without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633